                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  EARL C. HANDFIELD II,

                          Petitioner,

           v.                                                           CIVIL ACTION
                                                                         NO. 17-1634
  MARK GARMAN, et al,

                          Respondents.

                                MEMORANDUM OPINION

Jeffrey L. Schmehl, J. /s/ JLS                                   September 30, 2019


           Handfield filed a Petition for Writ of Habeas Corpus on April 10, 2017, and on

March 14, 2018, this Court entered an order approving and adopting the Report and

Recommendation of the Honorable Thomas J. Rueter that denied Handfield’s petition.

Handfield appealed to the United States District Court for the Third Circuit, and on October

15, 2018, the Third Circuit denied Handfield’s application for a certificate of appealability,

stating:

           Jurists of reason could not debate the District Court’s rejection of
           Appellant’s claims concerning use immunity, see Kastigar v. United
           States, 406 U.S. 441, 460 (1972), his attorney’s conflict of interest, see
           Cuyler v. Sullivan, 446 U.S. 335, 349-50 (1980), a violation of Brady v.
           Maryland, 373 U.S. 83 (1963), see United States v. Perdomo, 929 F.2d
           967, 973 (3d Cir. 1991), ineffective assistance of counsel, see Strickland v.
           Washington, 466 U.S. 668, 687, 694 (1984), and violations of the
           Confrontation Clause, see Delaware v. Van Arsdall, 475 U.S. 673, 680
           (1986); Adamson v. Cathel, 633 F.3d 248, 257-59 & n.8 (3d Cir. 2011).
           Appellant’s remaining claims of trial counsel ineffectiveness are barred
           due to a procedural default, and he has not shown cause and prejudice or a
           fundamental miscarriage of justice sufficient to overcome the default.
           Coleman v. Thompson, 501 U.S. 722, 750 (1991); see also Martinez v.
           Ryan, 566 U.S. 1, 14 (2012) (“To overcome the default, a prisoner must
           also demonstrate that the underlying ineffective-assistance-of-trial-counsel
           claim is a substantial one, which is to say that the prisoner must
         demonstrate that the claim has some merit.”). Finally, to the extent
         Appellant attempted to raise a freestanding claim of actual innocence in
         the District Court based on an affidavit of David Johnson, jurists of reason
         would not debate that he did not meet the “extraordinarily high” threshold
         of such a potential claim. See Herrera v. Collins, 506 U.S. 390, 417
         (1993).

Handfield v. Superintendent Rockview SCI, et al, C.A. No. 18-1724 (3d Cir. Oct.

15, 2018). Handfield requested a rehearing en banc in front of the Third Circuit,

which was denied on January 10, 2019, and on March 29, 2019, he filed a petition

for writ of certiorari with the United States Supreme Court. On March 27, 2019, in

a separate matter, he filed an application with the Third Circuit to file a second or

successive habeas petition pursuant to 28 U.S.C. § 2244(b), which was denied by

the Third Circuit on April 17, 2019. In re Earl C. Handfield, C.A. No. 19-1657 (3d

Cir. Apr. 4, 2019). On May 28, 2019, the Third Circuit denied Handfield’s request

for a rehearing en banc.

         Meanwhile, on January 28, 2019, Handfield filed a Motion for Relief from

Judgment Pursuant to Rule 60(b) in the instant habeas matter, arguing that his

claims of ineffective assistance and actual innocence should have been addressed by

this Court.

          “Rule 60(b) allows a party to seek relief from a final judgment, and request

reopening of his case, under a limited set of circumstances including fraud, mistake, and

newly discovered evidence.” Gonzalez v. Crosby, 545 U.S. 524, 528, 125 S.Ct. 2641, 162

L.Ed.2d 480 (2005). The Rule provides:

         (b) Grounds for Relief from a Final Judgment, Order, or Proceeding. On
         motion and just terms, the court may relieve a party or its legal
         representative from a final judgment, order, or proceeding for the
         following reasons:
         (1) mistake, inadvertence, surprise, or excusable neglect;



                                                2
         (2) newly discovered evidence that, with reasonable diligence, could not
         have been discovered in time to move for a new trial under Rule 59(b);
         (3) fraud (whether previously called intrinsic or extrinsic),
         misrepresentation, or misconduct by an opposing party;
         (4) the judgment is void;
         (5) the judgment has been satisfied, released, or discharged; it is based on
         an earlier judgment that has been reversed or vacated; or applying it
         prospectively is no longer equitable; or
         (6) any other reason that justifies relief.

Fed. R. Civ. P. 60(b). “Rule 60(b)(6) ... permits reopening when the movant shows ‘any ...

reason justifying relief from the operation of the judgment’ other than the more specific

circumstances set out in Rules 60(b)(1)-(5).” Gonzalez, 545 U.S. at 528–29, citing

Liljeberg v. Health Services Acquisition Corp., 486 U.S. 847, 863, n. 11 (1988); Klapprott

v. United States, 335 U.S. 601, 613 (1949). A “movant seeking relief under Rule 60(b)(6)

[must] show ‘extraordinary circumstances' justifying the reopening of a final judgment.”

Gonzalez, 545 U.S. at 535. The movant bears a heavy burden of proof that extraordinary

circumstances are present. Bohus v. Beloff, 950 F.2d 919, 930 (3d Cir.1991).

         A review of Handfield’s motion shows that he argues no new facts or claims that

were not or could not have been addressed by the Third Circuit in deciding his application

for a certificate of appealability in 2018. He cites to no new caselaw in support of his

arguments regarding ineffective assistance or actual innocence that did not exist when the

Third Circuit denied his certificate of appealability on October 15, 2018. Further, he

appears to be arguing this Court committed legal error by analyzing the facts of his case

differently than the facts of another habeas matter, and by failing to assess his actual

innocence claim on the merits. However, legal error does not by itself warrant the

application of Rule 60(b). Martinez-McBean v. Gov't of Virgin Islands, 562 F.2d 908, 912

(3d Cir. 1977). The correction of legal errors committed by the district courts is the




                                                3
function of the Courts of Appeals. Id. Since legal error can usually be corrected on appeal,

that factor without more does not justify the granting of relief under Rule 60(b)(6). Id.

         In Gonzalez, 545 U.S. at 531-32, the Supreme Court explained that it is improper

 to use a motion for 60(b) relief to bring a new claim or to provide new evidence to

 relitigate a claim raised before. To the extent that Handfield is attempting to raise a new

 claim or relitigate the Court’s substantive rulings on his claims, the motion must be

 denied without prejudice to petitioner’s right to file a successive petition request in the

 Third Circuit. Therefore, there is no reason to disturb this Court’s judgment of March 14,

 2018, in which the petition for habeas corpus relief filed in this matter was denied and

 dismissed.

         A certificate of appealability will not issue because reasonable jurists would not

 debate the correctness of this Court’s procedural ruling. See, Slack v. McDaniel, 529 U.S.

 473, 484 (2000).




                                               4
